311



     OFFICE      OF THE ATTORNEY          GENERAL   OF TEXAS
                                 AUSTIN




cams, Fish & Oyster      ComSsslon
A~ustin, %'~StW3




1940, requfBstlllg     the ogl
aaoesa~ty      or htwi~   aokn
ontored     into brtwa                                r Oomdmaion
and lanl¶OwA~ru.                                      nt lnalo8od dth



                                             8Srq this aatter tith you
                                              louted are plaoad of M-
                                               1s rltuated,  amI ytm da-
                                               still  be plao& or re-
                                           urb of tm witnesses   18 ob-
                                          ult by the lesnor.
                            , B6vSqd CSrSl Statutea, 1925, as
                            nb Ls&ilaturo, Ch. 817, p. 871, xoadr


     haya bacm aoknowlulged          or grovad  aooorditzg to law,
      era authorized     to bo reoorded,      t&t    alldomIs,  mart-
      &Vi&We   OOAY8JW7C8,      dWBd@  Of tXW3t,    bOAUS iOr tit.10,
      oooennant~,   dOr00Oan008     OS 0thOr  immtim8       0i mtilrg
      oonoerrdnfi 0Ay l.anQs or tenemu3ti8, ox goods end ohat-
      telar, or mwable property 0r any dwOri.ptsOA;           protided,
                                                                   312


Game, F:sh & Ofater   (lOEtZiSSf~@A,Page 2


     howevar,   that In oa~ee cl aubUivlsIon or rs-sob-
     dSvIaIon of real property no map or plat of an
     suoh aubdivirioa   qr m-mbdivSrIon     shall be fS f et&
     or meorded unless and until the eame ha6 beut au-
     thorized by the Coti~Sonerr’       Court ot the oounty
     IA wbloh the real e@tatoSr sStuat64 by ardorduly
     eAt6,rd In the ?JIInutae or *al& Court, sroept In
     oaso8 or partItSoon QT other embdSylaIon through a
     court or rooord: prorldod,    that with&n Inoorporated
     oltlee  and toma the gotaming body thereor In lima
     of the CoraaSsoloners~ Court @hall portom th8 dutiu
     herelna~ve     Smpoeed upon the CormSe8Ioners* Coulrt.’
          Note that an Instrument I8 antitled  to be reoordeid
un$sr the provlrSo~    of Lrtiete 66M when St *shall hare bean
aoknowle4dgod or proved aoovrdSag to law”.
          ArtSolo bbO9, Vernontr Annotated CSrIl Btatutee
providea the method ot aok~owleding an Inmtrument in writ&
rbr the purpoao 0r being riworhi and roads as follnrrt
           WI* aoknowl~ont    of an Instrumfit  et wrlt-
     ln(t for the PUrJMPbof beI&? rooorded 8hall ba by
     tho gmntor   or person who lxeout*d     the 8aae lppmr-
     lag b&ore 801~ortlorr authorIt&to take mob
     lo k no ulo Q& a nd
                       Elenf,
                        stits that ha had lxaoutod
     the 6-e for tlu aonsidbn7 Son au6 purpoxba thwala
     8tstatl; and the offSerr taking ruoh eoknowXe@eat
     #hall make a o*rtIfso~t~  tboxwt,  US&ntIAd wal t&a
     MEI~ with bfa seal OS’of0.80.’
           Artlole 6609, Vtmmn~a Annotated USvSl rJtatutU,pm-
Vi&M the awthod Qf provillg an SMtruQmnt In WrSfSng roa the
parpoao0r noordatlon    whm tha SUPO bar AOt been aokuowked ad
In aoaordauoe with the grorlslonr of Artiblb b6OS. ThIr A24 idle
  o r lde~ior an laknowleU#wmt by one or more OS the oubsdrSb-
&I ~ItnhmsrreatIreads as mi0=8:
             “The proof or ant In#trtimant or writing for the
      jxrposs of bolrrg rcloorded shall be by ono or more of
      the subsorIbSng witnwaea     pw8onally  appearing ba-
      rors MFM OiiSoer rutbotIsw3 to takb 8Wh pc~bf, and
      stating   on oath thaO hs or they sea the gmntor or
      person who axatouted nuoh SImtrum*at ot wrItIn@, sab-
      tsarSbe the aanm or that the gmntar or ~areon Mx?
       executed auoh instrument   or writing acknowled$ed
       in hi6 Or their prO66AO8 tbnt he had eXe0Ut.d       th0
       aama ror tho ptupow8 and mnaldaretion       therein
       atatod; and that he or tbay hab aigped the ama
       afi wlt~suell at thu mquut    or the grantor or per-
       eon W&Jexaoutrd auoh lnatruaant ; and the cifrloer
       taking such roof ahall imko a oertltloatcl theraoh,
       sign and aaa Ip tha laam with hIa e.fiIoIal aeel.”
               hrt1010     1394, Varnonta izinotat*d      Civil     Statutaa,
~~68    as    rouows;

               “Every e00a or co~veyf3noo of oral eetata
       must    be afgnad and aobrewledgod by tha grantor
       in     tha pmaenor     cU at laarrt    two oredlbla      aubaoribe
       Uq wltnuaea   therato;  or mat ba duly aokaowlodgetd
       baforo aoma offloor authorized  to take aoknowledg-
       manta, and properly oertlrlad  to by him Sor rag-
       latration.”
             *hi10 the oourta have we an eoknowl*dgPrnt nd
neouury      fbr the ralldl    0r a lease oontmot and tbmt Ita
ab8anoo will sot                  its bindi-   iam0 and otieot
ea between the partlea thoroto (idondragonva. Mondragoo, 115
Tax. 404, ES4 s. W. 8115; HIU va. MoIntpe DrillIn        Caqpany,
(C. C. A. 1933) 59 8. 7i. (6%) 198, writ roiuaod; Montgolwry
va. l3uth (C. C. A. lQ8b) S85 8. Vi. SW, EQl 3. W. 855, (Corn..
A p.); Firat     State Buak of C8ldwall ~5.  Stubba, (C. C. A. lose),
4i 8. iy. (84) 44b; WtLana~a* Canulss (C. C. A. 1694) 85 5. Vi.
89). it must navcrthaleaa be aolraorledgad or provod in aoaord-
anoe with  tha provIaion8 of krtlolr6 6503 or 6609, In ordar
Sor auah inatrumont   to bo admItto to rooord urdar Artiole
66&b, vernon’6 Anuot4tlBe GIvSl statutra.
          This general rule &an not apply to oonvoyanoua by
ELNTIO~ women and your attuntion la dlreoted to Sootion 59 of
mtiole  15 0r tha Cenatitutlon 0r Teraa, and to nrtlolo 1300
or Varnon*e mnotatod CSvIl stututoa,  wNah read;: In part,
au tollowar
               ‘Sea.     50, Art.   15:-   * * *   Elor ahall     the
       ol*ller, if a. martied mu, sell the hozaeat8ad rlth-
       out tha conaa~t or the wirr, given in auoh menuar
       us muy be praaoribrd          by law * + **
               Art 101s 1300:
Oaae, Bl6h & Oyeter         Comnistaion, Pago 4


            "The hoametead or the ft&ly shall lloibe
      sold and conveyed by tha ouner, if a sarried
      Sal, without the aonaent or the wire.       Suoh
      aonsmt ehallbe      rviefknod by the wife fOillb6
      in the oonveymae,      and ~&i@ning bar mime there-
      to, and by her wgarate      acrkmwled&mmt there-
      or taken and aortiflod     to before tha proper
      orfbxr,   and in the RLO&pointed out in artialm
      6605 ana 6608."
           Under there prorlaionr    lt haa barn held thatw bon
the lease le ior a terri%or mom than one w        the aoprate
aoicnowlebgmsnt of the wife au pro?ided for in Artiolee     6608
and 6608 is naomasuy for the aonr,yanco of oag titereat       in
the hameatsad or npamts      property or the wire. PIepar~8.
Esaalara (C. C. A. 1910), 121 6. W. 681; Yaseen VS. 01*en,
(C. c. A. 19l.l) 140 8. 'ir. 834, wit reumd;     stophsnn0n YE.
!dallat, (Cc C. A. 19W    MO B. W. 653, trio reNwd;       Croa8r.
EITefiB, 86 Tax. 5838 Callahan ~6. Patterox,     4 TO%. 6111mrity
~69 Dorlty, 96 Tar. US, 60 L. B. A. 94l, 'I1 8. WY,05Oi Emil.
VU. &iilO,    (c.   C. A.    1906)    93 8.   W. (138; 33UiS VB. BinghM,
(C. 0. A. i918)      150 s.      xi. 608.
             You are   th0rami         rwbp0atruuy     advim   and it
                                                                   lo the
opinionor thl8 aapertnsat           thtriidur0         loarr ~ementr QL-
te;ndinto by the Oamq, Blahb Oy8t.r Coldmdon auat be lekmwl-
orl%ed by the leraor or proved aaaording to law in oiler          to entitle
thoa admission to reoord in the county inwhleh            the land la sit-
uated.      fncrorar as tharalidity     of muah lmues 16 ormmrned, mu
are advised that it ia not neoeerary that the lmtrummtr              be ao-
kILOW1d6Ob.       Thla with  the lx c ep tia t&t u when the 6XUfitOr l.a a
aParried W~YMII,the lease zpust be aoknowle(lged iu leowdaaoo with
the itatuta8 mt forth above.

                                                      Y&arm vary truly
                                                 ATTORNEY   OEHBiAL OF TEXAS